AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
cae No.: Date and time warrant executed: Copy of warrant and inventory left with:
4'20-MS-j;o223 OX/i9 /arr It-ae Eclat Raff

 

 

 

Inventory made in the presence of :

Folwwerel = Ra He

 

Inventory of the property taken and name of any person(s) seized:
Q01-B  Sussh Elm S4reet  Creewille me Q4gs5

D mac book pro COLABPTIHEVH3 ed power et

@ Apple laphp (white) on poweresd/

BDA pple Macdek Corarsesv? and poeeres/

BD pple T pac! FIG ZINIGMF3M

@ apple L pad DM AKL PPLE HY wih phper Ser
OD Go pre D3 AOS TES LEDS Se Phevy ad Caste

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

  

x
Uh, F,
WA PRT

Date: 4/40/2020 AL
enc te) -

 

 

 

4 < Executing officer” s signature.
SPX Sohn donne

Plisfted name and title

 

 

 

Case 4:20-mj-01023-KS Document 3 Filed 03/09/20 Page 1 of 1
